 570305 NLRB No. 71DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1The Charging Party has excepted to some of the judge's credi-bility findings. The Board's established policy is not to overrule an
administrative law judge's credibility resolutions unless the clear
preponderance of all the relevant evidence convinces us that they are
incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd.188 F.2d 362 (3d Cir. 1951). We have carefully examined the record
and find no basis for reversing the findings.1The charge was filed on November 29, 1990. The complaintissued on January 8, 1991.2The pleadings establish and I conclude that this is an appropriateunit for purposes of the Act.Mary Bridge Children's Hospital and Health CareCenter, a Division of Multicare Medical Center
and United Staff Nurses Union, Local 141,United Food and Commercial Workers Inter-
national Union, AFL±CIO, CLC. Case 19±CA±21238November 8, 1991DECISION AND ORDERBYMEMBERSDEVANEY, OVIATT, ANDRAUDABAUGHOn July 12, 1991, Administrative Law Judge Rich-ard J. Boyce issued the attached decision. The Charg-
ing Party filed exceptions and a supporting brief, and
the Respondent filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.ORDERThe recommended Order of the administrative lawjudge is adopted and the complaint is dismissed.Daniel R. Sanders, Esq., for the General Counsel.Kathleen A. Anamosa, Esq., of Seattle, Washington, for theRespondent.DECISIONSTATEMENTOFTHE
CASERICHARDJ. BOYCE, Administrative Law Judge. I heardthis matter in Seattle, Washington, on May 7, 1991. The
complaint, arising from a charge filed by United Staff Nurses
Union, Local 141, United Food and Commercial Workers
International Union, AFL±CIO, CLC (Union) alleges that
Mary Bridge Children's Hospital and Health Care Center, a
Division of Multicare Medical Center (Respondent) has vio-
lated Section 8(a)(5) and (1) of the National Labor Relations
Act (Act) since about September 24, 1990, ``by fail[ing] and
refus[ing] to execute a written contract embodying'' a collec-
tive-bargaining agreement reached by it and the Union on
about August 29, 1990.1Respondent alleges in its answer that it and the Union hadnot reached agreement because of a mutual mistake con-
cerning night-shift bonuses.I. JURISDICTION/LABORORGANIZATION
Respondent, a Washington corporation, operates an acutecare hospital in Tacoma. The pleadings establish and I con-
clude that it is an employer engaged in and affecting com-
merce within Section 2(2), (6), and (7) and a health care in-
stitution within Section 2(14) of the Act.The pleadings also establish and I conclude that the Unionis a labor organization within Section 2(5) of the Act.II. THEALLEGEDMISCONDUCT
A. EvidenceOn February 14, 1990, the Regional Director certified theUnion as the collective-bargaining representative of Respond-
ent's employees in this unit:All registered nurses employed by Respondent as reg-ular full-time and part-time staff nurses, excluding su-
pervisory and managerial employees assigned to Nurs-
ing Administration, and all other employees.2Respondent's staff nurses previously had been representedby the Washington State Nurses Association (WSNA). The
last bargaining contract between Respondent and WSNA ran
from January 1, 1988, through December 31, 1989.The first negotiating session between Respondent and theUnion occurred on May 15, 1990. Respondent's chief nego-
tiator was David Gravrock, a labor relations consultant for
many years whose clientele consists primarily of healthcare
providers. The Union's principal negotiator was Sharon Ness,
a business representative since July 1989 and previously a
WSNA labor-relations specialist for 2-1/2 years.The Union's initial proposal, presented on May 15, wasmodeled after the 1988±1989 WSNA contract. That portion
of the proposal pertaining to night-shift bonuses did not devi-
ate from the WSNA contract in any now-relevant respect.
Ness testified, ``The nurses felt that it was a good program
and they wanted to maintain it.'' Gravrock recalled that, with
a ``single exception'' of no present moment, the Union was
``agreeing to continue the prior night-shift bonus as it was.''Appendix A of the 1988±1989 WSNA contract, incor-porated in the Union's proposal, provided:7. A special night shift ``bonus'' will be calculated andadded to the base rate of pay (including certification
pay) and shift differential as follows:Base Rate of Pay + Night Shift Differential + NightShift Bonus Pay = ``Total Rate of Pay'' for Working
Night Shift.Neither the Union's proposal nor the WSNA contract fromwhich it emanated set forth the formula for calculating night-
shift bonuses. Moreover, Ness admittedly did not know the
formula when the Union advanced this proposal. 571MARY BRIDGE CHILDREN'S HOSPITAL3Ness testified that she prefaced her question with the statementthat the nurses ``didn't know how to figure the formula''; that some
of the nurses had complained that ``every time the shift differential
went up, the night bonus went down''; and that she ``needed a for-
mula for figuring it out'' to ensure against ``having a loss.''
Gravrock testified, on the other hand, that Ness did not explain why
she asked the question. Gravrock impressed me as the more forth-
right of the two. I credit him.4Gravrock testified: ``[M]y recollection is that [Ness] had indi-cated that it would be a good idea to include that little formula we
had provided her in the contract, as it would help cure any mis-
understandings.... I 
think I said, `Fine.' ... [I]t seemed to me
to be logical to include it in the agreement because ... a question

had been raised, and for purposes of clarity it seemed to make
sense.''Subsequent bargaining sessions took place on the 7th,15th, and 21st of June, July 25, August 9, and August 23±
24. The parties specifically addressed the matter of night-
shift bonuses in the June 21 meeting, and, after some jock-
eying, agreed to retain the relevant features of Respondent's
arrangement with WSNA. So doing, they did not discuss the
formula for calculating the bonuses; and the language agreed
on, following the lead of the WSNA contract, did not pro-
vide any guidance.The parties began the August 23±24 session, attended bya Federal mediator, by identifying those issues still open.
Night-shift bonuses was not among them. During this ses-
sion, however, Ness asked how the bonuses were figured.
Her only object, evidently, was clarification. The record does
not indicate, nor does anyone contend, that this signified an
intent to reopen the issue.3Gravrock replied, after a caucus,with this formula:Multiply the base rate by 40 (hours) to obtain ``X.'' Di-vide ``X'' by 32 (hours) to obtain ``Y.'' ``Y'' minus
the base rate equals the night-shift bonus.Gravrock then ``plugged in numbers'' by way of example,and the discussion presently moved to other areas.Gravrock testified that he had ``no idea'' how the bonuswas calculated, but that Joy Follis, Respondent's director of
human resources and a member of its negotiating team, ``felt
that'' she did. Gravrock continued: ``So, during the caucus,
we developed this formula that we believed was an accurate
reflection of ... how it was being paid.'' Gravrock did not

mean to depart from the past practice and Ness assumed that
he had articulated ``the formula [Respondent] was using ...

under the WSNA contract.''Gravrock's articulation and Ness' assumption were mis-taken. The formula under the WSNA contract had been this:Multiply the base rate by 40 (hours) to obtain ``X.'' Di-vide ``X'' by 32 (hours) to obtain ``Y.'' ``Y'' minus
the sum of the base rate and the shift differential equalsthe night-shift bonus.Thus, the larger the shift differential under the past prac-tice, the less the night-shift bonus. Article 9 of the 1988±
1989 WSNA contract provided for hourly shift differentials
of $1 and $1.50, respectively, for second (3±11 p.m.) and
third (11 p.m.±7 a.m.) shifts. The parties agreed in the nego-
tiations in question to increase those amounts to $1.50 for
the second shift and $1.70 for the third, then to $2 for both
as of January 13, 1991.The August 23±24 session ended with the Union neitheraccepting nor rejecting Respondent's latest proposed contract,
which included their various understandings to that point.
The Union agreed, however, to submit it, without rec-
ommendation, to a membership ratification vote the nextweek; and to accept the outcome of that vote. The proposal,if ratified, was to go into effect, retroactively, on August 26.Ratification followed on August 29. Gravrock supplied theproposed contract that the Union presented to the members.
Its Appendix A included this footnote, echoing his August
23±24 verbalization of the bonus-pay formula:4Note: Formula for determining ``Night Shift BonusPay'':Base Rate x 40 hours = X - 32 hours = YY - Base Rate = ``Night Shift Bonus Pay''On August 31, Gravrock sent several copies of the con-tract as ratified to the Union for signing. Ness and two other
union officials signed it, and Ness returned it to Gravrock,
to be signed by Respondent, under cover dated September
24. Ness still believed ``the formula ... included in the

document ... was the formula that had been used under the

WSNA contract.'' Gravrock forwarded the contract to Re-
spondent on October 2.Respondent meanwhile began complying with the newcontract in all respects but one: Apparently heedless of the
Appendix A footnote, it continued to calculate night-shift bo-
nuses as it had under the WSNA contract. One of the
Union's business representatives, Kathleen Erskine, after
conferring with Ness, consequently filed a grievance against
Respondent on September 4, alleging that those ``eligible for
the Night Shift Bonus'' had not been receivingthe appropriate amount of pay in violation of ... Arti-
cles 9 and 10 and Appendix A of the current labor
agreement, and in violation of ... Articles 8 and 9 and

Appendix A of the wages, hours, and working condi-
tions set forth in the labor agreement between [WSNA]
and [Respondent].The grievance added:In calculating the appropriate rate of pay for night shiftnurses, the hospital has omitted the Night Shift Dif-
ferential. The appropriate calculation is: Base rate of
pay + Night Shift Differential + Night Shift Bonus Pay
= Total Rate of Pay.Respondent's house labor counsel, William Greenheck, re-plied by letter dated September 17, stating in part:I presume this grievance stems from the calculation thatwas given to the union's negotiating team when they
asked for clarification as to how the bonus was being
calculated. In reviewing my notes of 8/23/90, it appears
we mistakenly provided incorrect information that 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
5Greenheck ``sat in on'' the August 23±24 bargaining session. Hehad been hired only a few days before, however, and was not knowl-
edgeable about the night-shift bonus.6Gravrock was aware, however, that he had ``no idea'' how thebonus was calculated, and relied on another member of the Union's
negotiating team, who ``felt that'' she knew.7Thus, Respondent continued to calculate the bonuses as it alwayshad; the Union's September 4 grievance expressly charged Respond-
ent with violating both ``the current labor agreement'' and the prede-
cessor WSNA contract; and Ness admittedly believed, when she re-
turned the signed contract on September 24, that the formula em-
bodied in it was that ``used under the WSNA contract.''evening. We apologize for any inconvenience this mayhave caused.5Greenheck enclosed a February 10, 1987 letter to WSNA's
Kathy Cunningham from Russ Keefer, Respondent's director
of compensation and benefits, ``which explains how the
bonus is calculated,'' and a January 1, 1987 staff memo-
randum from Shirley Murphy, Respondent's associate nurs-
ing administrator, ``regarding this subject.''Ness testified that she was not aware of Greenheck's Sep-tember 17 letter when she returned the signed contract to
Gravrock on September 24.On October 11, Ness and Erskine met with Greenheckover the grievance. Greenheck then discovered that
Gravrock's formulation had been incorporated in the con-
tract, and that the Union had signed and returned it to
Gravrock. Greenheck testified that he had assumed, going
into this meeting, that the Union was concerned that Re-
spondent was not ``paying in accordance with the correct for-
mula''Ðthat is, the one applied under the WSNA contract.
He continued:I quickly learned that, no, they weren't claiming thatwe weren't paying in accordance with the correct for-
mula, but that ... they basically were wanting the in-

correct formula, to hold us to it essentially.Greenheck responded that he ``didn't think that was going tobe acceptable,'' but that he would confer with his ``boss''
and ``get back with'' the Union.Upon receipt of the union-signed contract, and before itselfsigning, Respondent replaced the Appendix A footnote with
this:Note: Formula for determining ``Night Shift BonusPay'':See Keefer letter to Cunningham dated February 10,1987, and Murphy memorandum dated January 1, 1987.Greenheck sent the Union copies of the contract, signed byRespondent as thus changed, under cover dated November
14. His cover letter stated in part:We hereby expressly revoke the incorrect calculationfor the Night Shift Bonus contained in Appendix A,
which was implicitly revoked by my letter to you dated
September 17, 1990. We have deleted the incorrect for-
mula for calculation of the Night Shift Bonus. In its
place we reference the attachments to my letter of Sep-
tember 17, 1990, which set forth the correct formula.Ness replied by letter dated November 17, stating:The signed labor agreements you sent to us are unac-ceptable as the language agreed upon by the parties had
been altered.Enclosed for signature ... are two original copies of
the labor agreement ... containing the terms and con-

ditions agreed upon between the parties.Please returned these signed original contract[s] to meno later than Monday, November 26, 1990.Respondent did not comply; and, as earlier noted, theUnion filed the present charge on November 29.B. ConclusionSummarizing:(a) The Union's initial proposal borrowed in relevant partfrom the WSNA contract.(b) The weight of evidence leaves no doubt that the par-ties' June 21 accord on the issue of night-shift bonuses was
attended by a mutual if unspoken supposition that the WSNA
formula would carry over.(c) The issue was not identified, during the August 23±24bargaining session, as among those still open; and, when
Ness asked during that session how the bonuses were fig-
ured, she was seeking clarification and not contemplating its
being reopened.(d) Gravrock did not intend to depart from the WSNA for-mula when replying to Ness' query, and neither was aware
until days later that he had.6(e) The document Respondent provided the Union for rati-fication and postratification signing incorporated Gravrock's
erroneous formulation.(f) The weight of evidence establishes that both Respond-ent and the Union continued to believe, until well after the
intended implementation of the would-be contract, that it in-
corporated the WSNA formula.7(g) Before the Union signed and returned the contract asratified, Respondent discovered and advised it of the mistake,
and subsequently endeavored to reform the contract to con-
form with the parties' undoubted intent all alongÐto adhere
to the established formula.One might well conclude that the contract as ratified wasenforceable. Gravrock's August 23±24 articulation of the for-
mula, while mistaken, was unambiguous. The formulation in
the document Respondent provided for ratification and then
for signing at once corresponded with Gravrock's formula-
tion and likewise was unambiguous. In an objective sense,
then, a meeting of minds did occur.Subjectively speaking, on the other hand, neither Respond-ent nor the Union intended a departure from the WSNA for-
mula. In addition, the Union gave up nothing in exchange for
Respondent's unwitting ``concession'' in this regard, and Re-
spondent advised the Union of the mistake before the Union
signed and returned the contract document. Further, Re-
spondent would realize substantial economic detriment and
certain of the unit employees a corresponding windfall
should Respondent be held to the mutually unintended result,
and the record contains no hint that the Union or the employ-
ees would suffer particular hardship or prejudice, apart from 573MARY BRIDGE CHILDREN'S HOSPITAL8Corbin observes variously in sec. 608 that ``the law of mistakeas it actually works ... is not capable of being reduced to any

broad single doctrine'' (p. 672); that ``every attempt at a generaliza-
tion or stated rule must take into account a variety of factors and
must be limited to some particular combination of them'' (p. 674);
that, despite the oft-stated assertion that a contract can be avoided
only in the event of mutual mistake, this ``broad generalization is
misleading and untrue'' (p. 669); and that decisions affording relief
in instances of unilateral mistake ``are too numerous and too appeal-
ing to the sense of justice to be disregarded'' (p. 675).Corbin's 1989 Supplement, pt. I sec. 608, adds at p. 853 that ``itis not useful to classify mistakes as unilateral and mutual,'' that
``courts should try to protect the relatively innocent party from loss
while not allowing him a windfall,'' and that ``fairness is best served
by weighing the circumstances surrounding the mistake rather than
applying a mechanical rule.''9Sec. 154 of the Restatement states in relevant part: ``A partybears the risk of a mistake when ... (b) he is aware, at the time

the contract is made, that he has only limited knowledge with re-
spect to the facts to which the mistake relates but treats his limited
knowledge as sufficient.'' Although Gravrock himself had ``no
idea'' how the bonus was calculated, this exception does not apply
inasmuch as he relied on Respondent's director of human resources,
who thought she knew. Thus, Respondent did not proceed with an
awareness that its knowledge was limited.10If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.the lost windfall, if Respondent were relieved of the con-sequences of the mistake.I am persuaded that the latter considerations predominate,and that Respondent consequently did not violate the Act by
refusing to sign a contract containing the disputed formula.
Quoting from Corbin, Contracts, §606 p. 655 (1951):
If a written contract ... is so drawn as not to cor-
respond with the proved intention of the parties, the one
who would be benefited by the error will not be per-
mitted to enjoy these benefits. This is true, irrespective
of the negligence in the drafting.8Similarly, the Restatement, Contracts 2d, §152(1) (1981),
provides:Where a mistake of both parties at the time a contractwas made as to a basic assumption on which the con-
tract was made has a material effect on the agreed ex-
change of performances, the contract is voidable by the
adversely affected party unless he bears the risk of the
mistake under the rule stated in sec. 154.9To like effect, the Restatement, Contracts, §500 (1932),
states in comment ``c'':A mistake may arise with reference to the originalagreement of the parties, or with reference to the per-formance of a contract. Thus, when making their origi-nal bargain, the parties either may have used the nameBlackacre in contracting, on the assumption that it was
the designation of Whiteacre; or by their original con-tract they may have correctly stated that Whiteacre was
the subject of the bargain and thereafter a conveyance
of Blackacre may have been made and accepted in sup-
posed performance of the contract.... 
[W]hether theoriginal contract or the performance of it is reformed or
rescinded, in both cases a bargain which the partiesmade is set aside. [Emphasis added.]And Section 504 of the 1932 Restatement notes:[W]here both parties have an identical intention as tothe terms to be embodied in a proposed ... contract

... and a writing executed by them is materially at

variance with that intention, either party can get a de-
cree that the writing shall be reformed so that it shall
express the intention of the parties ....See also Americana Healthcare Center, 273 NLRB 1728(1985), in which the Board adopted this observation by the
judge at 1733:[W]here a written agreement is not in conformity withthe actual intention of the parties, a court of equity will
reform the writing in accordance with that intention.Finally, that Respondent's negligence underlay the mistakein question does not preclude its avoiding the consequences
unless, which the record does not reveal, the Union changed
position significantly in reliance on the ostensible bargain.
Corbin, supra, §609 p. 684; Corbin, 
Contracts, SupplementPart I, §609 p. 859 (1989).
See generally Waldon, Inc., 282 NLRB 583, 585±586(1986); Globe-Union, 245 NLRB 145, 147 (1979); ApachePowder Co., 223 NLRB 191, 195 (1976).CONCLUSIONOF
LAWRespondent has not violated the Act as alleged.On these findings of fact and conclusion of law and on theentire record, I issue the following recommended10ORDERThe complaint is dismissed.